      Case 20-40924-pwb            Doc 26   Filed 08/03/20 Entered 08/03/20 10:28:44               Desc Notice
                                            of Deficiency Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                             Northern District of Georgia
                                       Rome Division Room 339, Federal Building
                                                 600 East First Street
                                               Rome, GA 30161−3187
                                                   706−378−4000

In     Michael Shannon Arp                                 Case No.: 20−40924−pwb
Re:                                                        Chapter: 13
                                                           Judge: Paul W. Bonapfel
       Debtor(s)

                                             NOTICE OF DEFICIENCY

You are hereby notified that Document # 25 filed on July 31, 2020, is deficient for the following reasons:

The required filing fee was not paid. Please remit required fee via cashier's check or money order payable to the
Clerk,
U. S. Bankruptcy Court, or through the Payment of Fees event if you are a registered ECF participant. Checks from a
debtor cannot be accepted. (28 U.S.C. 1930). Fee due: $181.00


Failure to timely remedy the deficiency noted above may delay prompt administration of the case, including, but not
limited to, the timely entry of the debtor's discharge. If this matter is pending before the Court, this Notice of
Deficiency does not alter any pending deadlines or remove scheduled hearings from the Court's calendar.



Date: 8/3/20                                           M. Regina Thomas
                                                       Clerk of Court

                                                       By: Edward Rodriguez
                                                       Deputy Clerk
Form 431 − Notice of deficiency 12−2017
